Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest Applicant’s claimed method comprising a) binding a bead-attached first antibody and a surface-attached second antibody to a unit of a chemical component in a whole blood sample disposed on a surface of an image sensor, wherein the second antibody is specifically attached at a location on the surface of the image sensor or on a second surface at the image sensor; b) receiving light originating at a light source and reflected by, refracted by, or transmitted through the bead attached to the first antibody; c) capturing, by the image sensor, one or more images of the blood sample mixture having the bead attached to the first antibody; d) identifying the bead in each of the images of the sample; e) identifying the location at which the second antibody is attached on the surface of the image sensor or on the second surface based on the identification of the bead, in one or more images of the blood sample; and f) determining the presence or concentration of the chemical component in the blood sample based on the correspondence between the second antibody attached at the identified location and the chemical component having the unit bound to the first antibody attached to the bead.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



April 14, 2021